JOURNAL ENTRY AND OPINION
{¶ 1} Defendant, Michael E. Gordon, appeals his conviction after a bench trial on two counts of aggravated vehicular assault and one count of driving under the influence and claims the State of Ohio failed to introduce sufficient evidence to support all material elements of the crimes.
 {¶ 2} On July 12, 2000, at approximately 7:04 p.m., Michael E. Gordon ("Gordon") was driving his sport utility vehicle on Cranwood Boulevard in Garfield Heights, Ohio. Gordon lost control of his vehicle, passed over the center line, and struck another vehicle. After striking the vehicle, Gordon's vehicle slid sideways into the front yard of a residence, hitting a nine-year-old girl who was sitting there on her bicycle. Both the driver of the other vehicle and the nine-year-old girl suffered serious injuries.
 {¶ 3} Officer Dupont arrived at the scene and spoke with Gordon. The officer immediately noticed an odor of alcohol on Gordon's breath. As a result, Officer Dupont asked Gordon to submit to a field sobriety test. Gordon refused to submit and requested immediate medical attention.
 {¶ 4} Officer Dupont followed as Gordon was transported to the hospital by the emergency squad. At the hospital, Officer Dupont remained with Gordon. At approximately 8:59 p.m., Gordon was treated by medical personnel and voluntarily submitted to blood and urine tests. Officer Dupont observed as Gordon provided the urine sample from behind a hospital curtain.
 {¶ 5} The test on the urine, which was performed by the Cuyahoga County Coroner's Office, revealed that Gordon's concentration of ethanol was .16 grams per deciliter, .02 over the legal limit of .14. The Coroner's office also identified marijuana metabolites present in Gordon's urine sample.
 {¶ 6} Based on the result of the urine test, Officer Dupont issued Gordon a ticket for driving while under the influence of alcohol and a ticket for driving left of center.
 {¶ 7} On May 16, 2001, the Cuyahoga County Grand Jury returned an indictment charging two counts of aggravated vehicular assault, in violation of R.C. 2903.08, and one count of driving while under the influence, in violation of R.C. 4511.19. *Page 359 
 {¶ 8} On June 29, 2001, Gordon filed a motion to suppress evidence contesting the admissibility of the blood and urine tests. The trial court granted the motion to suppress, and the State appealed. On May 13, 2002, this court affirmed the suppression as to the blood sample test, but reversed the trial court with respect to the urine sample test.
 {¶ 9} On October 8, 2002, Gordon waived a trial by jury. A bench trial ensued after which Gordon was found guilty on all counts. He was sentenced to four years on each count of aggravated vehicular assault, to be served consecutively. He was also sentenced to six months for driving while under the influence, to run concurrently with the sentences for aggravated vehicular assault. The instant appeal follows.
 {¶ 10} The appellant presents the following assignment of error:
"The trial court erred in finding appellant guilty of two counts of aggravated vehicular assault in violation of R.C. 2903.06 where the state failed to introduce sufficient evidence in support of all material elements."
 {¶ 11} In State v. Jenks (1991), 61 Ohio St.3d 259, the Ohio Supreme Court re-examined the standard of review to be applied by an appellate court when reviewing a claim of insufficient evidence:
 {¶ 12} "An appellate court's function when reviewing the sufficiency of the evidence to support a criminal conviction is to examine the evidence admitted at trial to determine whether such evidence, if believed, would convince the average mind of defendant's guilt beyond a reasonable doubt. The relevant inquiry is whether, after viewing the evidence in a light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime proven beyond a reasonable doubt. (Jackson v. Virginia 1979,443 U.S. 307, followed.)" Id. at ¶ 2 of the syllabus.
 {¶ 13} More recently, in State v. Thompkins (1997),78 Ohio St.3d 380, the Ohio Supreme Court stated the following with regard to the "sufficiency" as opposed to the "manifest weight" of the evidence:
 {¶ 14} "`[S]ufficiency' is a term of art meaning that legal standard which is applied to determine whether the case may go to the jury or whether the evidence is legally sufficient to support the jury verdict as a matter of law. Black's Law Dictionary 6 Ed. 1990, 1433. See, also, Crim.R. 29(A) (motion for judgment of acquittal can be granted by the trial court if the evidence is insufficient to sustain the conviction). In essence, sufficiency is a test of adequacy. Whether the evidence is legally sufficient to sustain a verdict is a question of law. State v. Robinson 1955, 162 Ohio St. 486. In addition, a conviction based on legally insufficient evidence constitutes a denial of due process. Tibbs v. Florida 1982, 457 U.S. 31, 45, *Page 360 
citing Jackson v. Virginia 1979, 443 U.S. 307." Id. at 386-387.
 {¶ 15} Finally, we note that a judgment will not be reversed upon insufficient or conflicting evidence if it is supported by competent credible evidence which goes to all the essential elements of the case.Cohen v. Lamko 1984, 10 Ohio St.3d 167.
 {¶ 16} Where there is substantial evidence upon which the trier of fact has based its verdict, a reviewing court abuses its discretion in substituting its judgment for that of the jury as to the weight and sufficiency of the evidence. State v. Nicely 1988, 39 Ohio St.3d 147. The weight to be given the evidence and the credibility of the witnesses are primarily for the trier of fact to determine. State v. DeHass 1967,10 Ohio St.2d 230.
 {¶ 17} To support a conviction of aggravated vehicular assault under R.C. 2903.08(A)(1), the State must prove beyond a reasonable doubt that the defendant was operating a motor vehicle under the influence of alcohol1 and as a proximate result caused serious physical harm to another person while operating that vehicle.
 {¶ 18} R.C. 4511.19 specifically defines what the legislature intends "under the influence" to mean,
 {¶ 19} "Driving while under the influence of alcohol or drugs or with certain concentration of alcohol in bodily substances; chemical analysis.
 {¶ 20} "(A) No person shall operate any vehicle, streetcar, or trackless trolley within this state, if any of the following apply:
 {¶ 21} "* * *
 {¶ 22} "(4) The person has a concentration of fourteen-hundredths of one gram or more but less than two hundred thirty-eight-thousandths of one gram by weight of alcohol per one hundred milliliters of the person's urine;
 {¶ 23} "* * *
 {¶ 24} "(D)(1) In any criminal prosecution or juvenile court proceeding for a violation of division (A) or (B) of this section, * * * the court may admit evidence on the concentration of alcohol, drugs of abuse, or alcohol and drugs of abuse in the defendant's blood, breath, urine, or other bodily substance at the time of the alleged violation as shown by chemical analysis of the defendant's blood, urine, breath, or other bodily substance withdrawn within two hours of the time of the alleged violation. *Page 361 
 {¶ 25} "(D)(2) * * * fourteen-hundredths of one gram by weight of alcohol per one hundred milliliters of the defendant's urine, such fact may be considered with other competent evidence in determining the guilt or innocence of the defendant."
 {¶ 26} During trial, the State established the following: That the appellant was operating a sport utility truck; that the appellant lost control of his truck, crossed the center line and struck another vehicle; that a nine-year-old girl and the driver of the other vehicle were seriously injured as a proximate result of the appellant's actions.
 {¶ 27} The appellant challenges the final element of the crime, that he was operating his vehicle under the influence of alcohol. Appellant argues the testimony of Dr. Jenkins was not conclusive proof of his impairment to drive a motor vehicle, constituting a reversal of his conviction. Appellant states the medical expert could not determine with reasonable medical certainty whether the concentration of ethyl alcohol in appellant's urine bears any correlation to the concentration of ethyl alcohol in appellant's blood before the sample was taken. Appellant's argument is misplaced and not well taken.
 {¶ 28} At trial, Dr. Jenkins of the coroner's office stated, "* * * using urine results to infer impairment is not scientifically valid * * * what you find in urine is a drug that has accumulated over time and is sitting in the bladder, not necessarily what is circulating in the blood and, therefore, reaching effectory sites in the brain and therefore giving an effect to the drug * * *" (Tr. 72-73). The testimony of Dr. Jenkins is taken out of context.
 {¶ 29} It is not the job of a medical expert to determine with reasonable medical certainty the blood alcohol concentration and impairment of the appellant at the moment of the crime from testing his urine. R.C. 4511.19 specifically sets forth guidelines in order to determine intoxication of a defendant at the moment of the crime. Dr. Jenkins's only duty was to test the concentration of alcohol in the appellant's urine using the approved testing procedures found in the Ohio Administrative Code. The results from the urinalysis are then compared to the alcohol limits for urine found in R.C. 4511.19 to determine if the appellant was under the influence at the moment of the crime.
 {¶ 30} Under the Revised Code, a person is considered under the influence of alcohol if a urine sample is withdrawn within two hours of the violation and the urinalysis test reveals that the concentration of alcohol is greater than .14 of one gram per hundred milliliters of urine. Furthermore, the test result may be considered with other competent evidence in determining the guilt or innocence of the defendant. In the instant case, the appellant's urine sample was withdrawn within two hours of the crime and tested .16. It is irrelevant that Dr. Jenkins could not determine from a urine sample the blood alcohol level of the appellant at the moment of the crime. Intoxication of a defendant at the moment *Page 362 
of the crime is determined not by the opinion of an expert, but by the alcohol concentration limits set forth by the Ohio Revised Code for urine, blood, and breath. The medical expert need not determine the blood alcohol concentration from the appellant's urine sample.
 {¶ 31} If the appellant is trying to challenge the validity of urine testing under R.C. 4511.19, he has not properly raised the argument in the lower court. This court will assume that the alcohol concentration limits, the time limits for extraction, and the methods of testing a urine sample set forth by the legislature are valid.
 {¶ 32} Furthermore, Dr. Jenkins testified on redirect that there exists a correlation between the blood alcohol content and urine alcohol content which would indicate that the appellant was in fact intoxicated under the law at the moment of the crime:
 {¶ 33} "Q. So in the first instance where — you are looking for a rise in alcohol content, that would be indicated by what?
 {¶ 34} "A. There has been a relationship established between a blood alcohol concentration and a urine alcohol concentration in the post-absorptive stage. In that case, the urine concentration is higher than the blood concentration.
 {¶ 35} "Q. I see. Okay. So in this case you had a figure of .16; is that correct?
 {¶ 36} "A. Yes.
 {¶ 37} "Q. And Mr. Gordon's alcohol level was obviously either increasing or decreasing; correct?
 {¶ 38} "A. Yes.
 {¶ 39} "Q. If it was decreasing, he would have had to have a higher concentration before the test was taken; correct?
 {¶ 40} "A. Yes.
 {¶ 41} "Q. And if it was increasing, that would indicate to you that he had more alcohol in his bloodstream than would be indicated by the urinalysis test; correct?
 {¶ 42} "A. Yes." (Tr. 82).
 {¶ 43} Because appellant was driving his vehicle under the influence of alcohol at the moment of the crime and thereby caused serious physical harm to another motorist and a nine-year-old pedestrian, the evidence presented by the State was sufficient to support his two convictions for aggravated vehicular assault.
Judgment affirmed.
Sean C. Gallagher, J., concurs in judgment with separate concurring opinion (Attached). *Page 363 
James D. Sweeney*, J., concurs with both majority opinion and separate concurring opinion.
1 R.C. 4511.19 (A).
* Sitting by Assignment: Judge James D. Sweeney, Retired, of the Eighth District Court of Appeals.